MEMORANDUM **
Ponciano Leyva-Moreno appeals his conviction and 60-month sentence for possession of controlled substances with intent to distribute in violation of 21 U.S.C. §§ 841. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967), counsel for Leyva-Moreno has filed a brief stating that he finds no grounds for relief, along with a motion to withdraw as *653counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 88, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED. Levya-Moreno’s motion for an extension of time to file the transcript of the change of plea hearing is DENIED as moot.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.